Title: William Thornton to Thomas Jefferson, 27 May 1817
From: Thornton, William
To: Jefferson, Thomas


            
              My dear Sir
              City of Washington 
              May 27th 1817
            
            I was very much gratified by hearing that the two Drawings arrived safe, and am highly obligated to Mr & mrs Madison for their kind attention to them. I return my particular thanks for your kindness in lending them to me, and I am also under great obligation for your further favour in granting me permission to employ an Artist to take a Cast of that superb Bust, which I think one of the finest I ever beheld. I shall not fail to seek for one that I hope will do justice to it,—without injuring so invaluable a Specimen of the highest genius.—
            It gives me great pleasure to find Virginia disposed to erect an extensive College, which must produce great effects by Example. I was also pleased to see an Acct of the meeting of such distinguished Characters, as the three Presidents of the United States on so praise-worthy an Occasion. How different to the meeting of the three Emperors on the Continent of Europe, after a bloody Battle!— In asking my Sketches you flatter me highly, but I fear all I can do will fall very far short of what you expect: I will however freely communicate my Ideas; because the most learned & ingenious may sometimes obtain hints from those of very inferior Capacity, that may be deemed worthy of attention.—I shall not confine myself merely to the Buildings, but will take the liberty of suggesting whatever may strike my mind as I proceed. It is first necessary to consider the extent of the learning intended to be inculcated by this Institution; because the Masters, or Professors of the Sciences, & the high grades of learning would require proportionate Accommodation. Great & learned men would necessarily be considered as Gentlemen of high Character & Consideration, & would expect to be provided for accordingly. I therefore should consider two rooms for each as inadequate, especially if men of Family:—but the two rooms are perhaps only intended as the College-rooms, & that each will have a Family-house, distinct from the College.—If so I proceed.—The Halls would require to be large, if intended for lecturing Rooms, & the upper Story would be in better proportion as to height: they would also require to have Accommodations for the Apparatus, Chymical, Philosophical, Mechanical &c—However such Accommodations as an University would require, would not be necessary for a College.—I have drawn only two Specimens of the Orders. You wish the Halls or Pavilions to contain the different Orders of Architecture, that they might serve hereafter as models.—I admire every thing that would tend to give chaste Ideas of elegance & grandeur. Accustomed to pure Architecture, the mind would relish in time no other, & therefore the more pure the better.—I have drawn a Pavilion for the Centre, with Corinthian Columns, & a Pediment. I would advise only the three orders: for I consider the Composite as only a mixture of the Corinthian & Ionic; & the Tuscan as only a very clumsy Doric.—Your general Arrangement I admire, but would take the liberty of advising that the two buildings next the Angles be joined together, & be placed in the angles.
            
              
            
            They would, of course, be in the ancient Ionic, that beautiful and chaste order.—I thought it unnecessary to draw it, because you have only to convert the Sketches already given, into the Ionic, to have the effect.—I would only have one Pediment, and that in the Centre. If at any time it would be thought necessary to extend these Buildings, they may very easily have additions at each side, without extending the Colonnade, and the Entablature would only have to be carried round. This would give a variety, and the side Buildings would serve as a back ground or base to the projecting central parts of each.—It is of great importance in Buildings, the extent of which cannot be foreseen, to provide for such additions as may correspond, & finally tend rather to beautify and perfect, than to disfigure or deform the whole; and this plan of yours I think admirably calculated for almost indefinite extension.—The Entablature of the Doric Pavilion may be enriched, and that to the  Dormitories may be plain. I have drawn Columns in front of the Dormitories, & also square Pillars, but the Columns are not only handsomer but cheaper,—being also more easily built, and less subject to accidental as well as wilful injury.—I have omitted the plinths, as they not only tend to shorten the Column, but increase the expense, interrupt the walk, and add not much to the beauty.—I would make the Dormitories with Shed roofs, that should commence at the top of the parapet. This would carry all the water to the outside, which would take away all appearance of a roof, & thereby add greatly to the beauty of the Buildg. I advise that it be built of Brick in the roughest manner, & plastered over in imitation of freestone. Columns can be made in this way most beautifully, as I have seen them done at mr Lewis’s, near mount Vernon, where they have stood above 12 years, & I did not find a single crack or fissure. The Bricks were made expressly for columnar work, and when they were to be plastered, the Brick-work was perfectly saturated with water which prevented the plaister from drying too rapidly.—The mortar was not laid on fresh. It was composed of two thirds sharp  well washed fine white sand, & one third well slaked lime. I would mix these with Smiths’ Forge-water. I would also dissolve some Vitriol of Iron in the water for the ashlar Plaister, not only to increase the binding quality of the mortar, but also to give a fine yellow Colour—which on Experiment you will find beautiful and cheap.—All the plaistering should be tinctured in the same manner, for the plain ashlar work, or yellow Sand may be used with the lime, or yellow okre, which will give the same appearance; and the Columns and Entablatures being white will produce a beautiful and delicate contrast.—I prefer a pale yellow to white for the general ground Colour of a building, as it assimilates beautifully with the Trees, and general Tint of nature; while white looks cold & glaring, and destroys the keeping.—The Caps & Bases of the Columns ought to be of freestone; or they may be of artificial Stone. This is to be had very cheap from Coade’s manufactory, in the Borough of London; or they may be made of pipe clay, with a little fine white sand, & a Solution of Alkaline Salt; which will give a mat, but firm Surface, when well burnt in a Potter’s Kiln. I have tried this, & made very  good artificial Stone.—By this mode the Caps of the Columns may be made as durable as Stone, and cheaper than wood.—Pateras modillions &c may be made in the same manner, if thought necessary hereafter, to enrich any particular part.—I admire the general disposition and plan of this Establishment, and, to obtain in perfection what is wanted, I would advise that the Site be chosen in the woods, and clear out whatever is not wanted, clumping the most beautiful and thriving of the forest Trees, in handsome Groves, and leaving straggling ones occasionally, by wch Nature may be so artfully  imitated, as to produce a perfect Picture and above all things let such a place be selected, as, though it be a high & healthy Table Ground, will afford by a Tube from a higher Source a grand Fountain in the centre of the College Square.—This will be not only highly ornamental, but it will supply water in case of Fire.—If a rivulet could also be brought near, by digging a Conduit, it might furnish a large basin or Pond, which could be made of any required depth & size. This would do for the Students to swim and dive in, during Summer, and to skait on during Winter.—There ought also to be a botanic Garden, as well as a culinary one.—There ought to be extra  grounds for the great Exercises; such as running, riding, Archery, Shooting with Pistols, rifles, Cannon,—The military Exercises on horseback & foot.—In the Roman Catholic Academy, in George Town, Ca, they have erected a Ball Alley, but I would allow no Child’s-play. Let all the Exercises be such as would tend to make great and useful men, and the military Exercises, fencing with the broad and small Sword, boxing with mufflers, playing the single Stick, jumping, wrestling, throwing the Javelin and whatever tends to render men more athletic, at the same time that it tends to perfect them in what may eventually be of use, ought only to be permitted, as sports in their leisure hours. Thus would I make men of active Bodies, as well as of extraordinary Minds.—I have written a general System of Education, which your great Predecessor Washington was pleased to approve. The outline I have before often mentioned. I recommended the Establishment of primary Schools, admitting all the Children capable of learning, & to have a hundred Students in each, at the public Expense.—After a few Years study they would be subject to examination in public, by the Trustees—ninety would be dropt, and ten out of the hundred should be taken at the public expense to the High Schools. These would also contain  a hundred each, at the public expense; and if the Parents of any of the ninety should incline at their own expense, to continue them, they would undergo a public Examination with the adopted Children of the republic, & some of them might be elected on the succeeding Examinations; for sometimes the Faculties of the greatest Geniuses are slow in development. On the 2d Examination ten would again be chosen out of the hundred, and sent at the public Expense to the Colleges, and in like manner ten out of the hundred chosen to be perfected in the great national University, in all that it is possible for man to teach; by which we might draw Newtons & Bacons from the Back woods; & produce, in one Age, by this sifting of Genius, Ability, & Learning, more great Characters, than the world ever possessed at any one time.—
            I fear I shall tire your patience—I remain with the highest respect and consideration Yrs &c
            William Thornton
           